Exhibit 10.A
Separation Agreement and Release
(Long-Tenured Executive Officer)
This Separation Agreement and Release (“Agreement”) is intended to amicably and
finally resolve all issues and claims surrounding the employment of Suzanne
Pearl (“Employee”) with Viad Corp (“Employer”) and is made and entered into by
and between Employee and Employer.
I. Recitations

•  
Employee is an Executive Officer of Employer and has been employed by Employer
for more than twenty (20) years.

•  
Employee, during her tenure, has developed specialized knowledge and expertise
concerning the human resources and executive compensation practices and
procedures of Employer.

•  
Employer desires to provide Employee with separation benefits to assist in the
transition resulting from the reorganization of Employer and Employee’s
termination of employment, provided that Employee executes all transitional
responsibilities as agreed upon between Employee and Employer, as set forth in
the second paragraph of Section F of this Agreement ; and

•  
Employee desires, in exchange for such separation benefits, to waive and release
any and all claims that Employee may have against Employer.

II. Agreement
In consideration of the promises, agreements, covenants, and provisions
contained in this Agreement, the sufficiency of which is hereby acknowledged,
the parties agree as follows:
A. Salary and Benefits

•  
Employee’s employment with Employer will end effective August 31, 2009 (the
“Separation Date”).

•  
In consideration of the promises of Employee contained herein, Employer agrees
to pay Employee a lump sum severance benefit equal to seventy-eight (78) weeks
separation pay ($426,000), less statutory deductions (based upon Employee’s
annual base salary as of the Separation Date), to be paid on the Separation
Date.

•  
Employee will be paid, by separate check, a lump sum payment, less statutory
deductions, for all earned but unused vacation (including any carryover vacation
from 2008) as of the Separation Date, in accordance with state statutory
requirements.

•  
Employer will make payment of the premiums for Employee’s Group Medical,
Executive Medical and Dental insurance coverages for eighteen (18) months
effective on the first day of the month following the Separation Date. This
coverage will continue in effect from September 1, 2009 through February 28,
2011, unless Employee becomes eligible for coverage through another employer or
through a governmental program. Effective March 1, 2011, Employee may elect to
continue coverage similar to the Group Medical, Executive and Dental coverage
under the Viad health plan as in effect from time to time during the period, in
accordance with the health care continuation coverage provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), with Employer
to pay fifty percent (50%) of the cost of such coverage. For purposes of
determining eligibility for the Retiree Medical Plan of Employer, Employee will
be deemed to be age fifty-five (55) as of August 31, 2009. Upon Employee’s
commencement of pension benefits under the Viad Corp Retirement Income Plan, now
known as the Moneygram Pension Plan, she and her eligible dependents will be
eligible for coverage under and in accordance with the provisions of the Viad
Corp Retiree Medical Plan.

 

 



--------------------------------------------------------------------------------



 



•  
Employee’s participation in the Viad Corp Performance Unit Plan (“PUP”) and
Performance Based Restricted Stock (“PBRS”) Plan will cease as of the Separation
Date. Awards shall be paid under the 2007-2009 and 2008-2010 PUP, pursuant to
the corresponding Agreements. Full ownership of the earned performance units
will occur to the extent not previously earned at the end of the performance
period. Pursuant to the corresponding Performance Based Restricted Stock
Agreements, the remaining unvested PBRS shares will vest in accordance with the
corresponding Agreements whereby Employee shall receive 2,433 shares in
January 2010, and 1,433 shares in January 2011. 11,300 PBRS shares granted in
February 2009 shall be forfeited as they will not be earned based on company
performance.

•  
Employee’s Restricted Stock awards from 2007 (2,300 shares), 2008 (3,100 shares)
and 2009 (8,100 shares) will vest in full pursuant to the corresponding
Agreements. Total shares vesting are 13,500 (2,300, 3,100 and 8,100).

•  
Employee’s participation in Employer’s 401(k) Program (also known as the “TRIM”
plan), and Employer’s matching obligation under the Program, will cease as of
the Separation Date, and any distribution of the Program’s funds will be in
accordance with the provisions of the 401(k) Program. Employee will receive
information explaining Employee’s options with regard to Employee’s account in
Employer’s 401(k) program from the plan administrator, T Rowe Price,
approximately three (3) weeks after the end of the month following the
Separation Date.

•  
Employee’s participation in any other Employer-sponsored perquisite programs
including health club and lunch club will cease as of the Separation Date. All
associated expenses with regard to above-mentioned perquisites will be
reimbursed to Employee or paid directly to provider through the Separation Date.

•  
Employee’s Life Insurance, Short-Term Disability, Long-Term Disability, and
Business Travel Accident insurance coverage will cease as of the Separation
Date.

•  
Employee’s participation in the Executive Physical Program will continue through
2010, with Employee’s company-paid physical to be completed no later than
December 31, 2010.

•  
Employee’s participation in Employer’s Tax and Financial Counseling Program will
cease as of December 31, 2009, and will include preparation of Employee’s 2009
personal income tax return and 2010 projected income tax statement, to be
completed by The AYCO Company.

•  
Employee will be entitled to outplacement as provided for under the Right
Management Officer’s Outplacement Program, not to exceed the Employer’s 2009
negotiated fee of $12,000. Employee may elect to utilize services of a different
professional outplacement firm of her choice; however, fees for all outplacement
services may not exceed $12,000 in the aggregate. Services for any outplacement
program must be commenced within 90 days of the Separation Date and all invoices
for services will be sent directly to Employer.

•  
In the event Employee dies prior to receipt of all cash payments and other
compensation to which employee is entitled hereunder, such consideration shall
be paid to the Employee’s estate, unless otherwise directed in writing by
Employee.

 

Page 2



--------------------------------------------------------------------------------



 



B. Release of Claims by Employee
In consideration for the receipt of the separation pay and other benefits
described in this Agreement and for good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged by Employee, Employee hereby
waives, voluntarily releases and forever discharges Employer, its parent
companies, predecessors, successors, affiliates and subsidiaries, and their
respective shareholders, employees, officers, representatives, agents, and
directors (collectively “the Company”) from the following:

•  
All claims arising out of or relating to Employee’s employment with the Company
or Employee’s separation from that employment;

•  
All claims arising out of or relating to any written or implied personnel policy
or practice of the Company or the statements, actions, or omissions of the
Company;

•  
All claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation, claims
under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990, as amended; 42 U.S.C. 12101, et. seq.; the Family and
Medical Leave Act of 1993; the Employee Retirement Income Security Act of 1974;
the Equal Pay Act of 1963; the Fair Labor Standards Act; the Worker Adjustment
and Retraining Notification Act; the Civil Rights Act of 1991; the Fair Credit
Reporting Act; the Older Workers Benefit Protection Act; and any other federal,
state or local anti-discrimination acts, state wage acts and non-interference or
non-retaliation statutes;

•  
All claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair dealing; breach of fiduciary duty; promissory estoppel; Employee’s
activities, if any, as a “whistleblower”; defamation; infliction of emotional
distress; fraud; misrepresentation; negligence; harassment; retaliation or
reprisal; constructive discharge; assault; battery; false imprisonment; invasion
of privacy; interference with contractual or business relationships; any other
wrongful employment practices; and violation of any other principle of common
law;

•  
All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, and expense reimbursements;

•  
All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;

•  
All claims for attorneys’ fees, costs, and interest.

Employee also waives any right to any form of recovery or compensation from any
legal action brought by Employee, or by any state or federal agency on
Employee’s behalf in connection with Employee’s employment with or termination
of employment from Employer. Employer acknowledges and understands, however,
that Employee does not release any claims that the law does not allow to be
waived or any claims that may arise after the date on which Employee signs this
Agreement. Employee also agrees not to seek re-employment with Employer in the
future.
C. Non-Disclosure
Employee agrees that Employee shall not disclose to any person or entity at any
time or in any manner, directly or indirectly, any information relating to the
operations of Employer, Employer’s affiliates, or Employer’s customers, clients
or suppliers that has not already been disclosed to the general public. The
parties agree that this provision includes, but is not limited to, the following
information: compensation practices or arrangements; human resources practices;
employee or former employee names, lists or contact information; financial
information; budgets; products and services; strategic business or marketing
plans; proprietary information and/or trade secrets; operating procedures;
customer lists and/or names; product and service prices; customer charges;
contracts; contract negotiations; employee relations matters; and any other
proprietary information related to the business of Employer or its affiliates.
Employee understands that this listing is not all-inclusive and is provided by
way of example. Employee further understands that Employee continues to be bound
by the terms and obligations contained in any and all confidentiality agreements
signed by Employee during the course of Employee’s employment with Employer,
which shall survive and are enforceable following the Employee’s Separation Date
according to the terms of such agreements.

 

Page 3



--------------------------------------------------------------------------------



 



D. Mutual Nondisparagement and Neutral Reference
Employee agrees not to express any derogatory or damaging statements about
Employer or its directors, officers, employees or agents, or the management of
Employer, or Employer’s business condition. Likewise, Employer agrees not to
express any derogatory or disparaging statements about Employee. In addition,
Employer agrees to provide prospective employers of Employee with a neutral
reference, including only Employee’s name, job title, and dates of employment.
E. Confidentiality
Employee and Employer acknowledge that this agreement will be filed as a public
document with the Securities and Exchange Commission.
F. Future Cooperation
Employee hereby agrees, if requested by Employer, to fully cooperate in
assisting Employer and its counsel in any litigation, proceeding, claim or
dispute which arose before, during, or after Employee’s employment, and of which
Employee has knowledge. If Employer makes a request of Employee to participate
in such, and travel is necessary, Employer shall pay reasonable travel expenses
consistent with Employer’s current travel policy in effect as of the Separation
Date. Employer shall at its cost provide representation of its choice for any
preparation for or representation of Employee, if Employer requests such
services. If Employer requests assistance from Employee that requires Employee
to provide work product, review prior work or analysis or spend time in
preparation for testimony or litigation, Employer shall reimburse Employee for
Employee’s time at an hourly rate consistent with Employee’s regular base salary
at the time of Employee’s separation.
Employee further agrees to cooperate in assisting Employer with the transition
of her responsibilities to her successor by engaging in general discussions
with, or responding to questions of, Employer. If Employer requests Employee to
participate in specific projects for Employer, and if Employee is available and
able to assist Employer with such projects, Employer will compensate Employee
for her time at an hourly rate consistent with Employee’s regular base salary at
the time of Employee’s separation.
G. Covenant Not to Solicit
Employee hereby consents and agrees that for a period ending one (1) year
following the Separation Date, Employee shall not solicit, induce or attempt to
induce, directly or indirectly, any employee of Employer or any of its
affiliates to discontinue their employment with Employer or any of its
affiliates, or induce or attempt to participate in any way to induce any
employee of Employer or any of its affiliates to breach any agreement with
Employer or any of its affiliates. Employee further consents and agrees that for
a period ending one (1) year following the Separation Date, Employee shall not
solicit, induce or attempt to induce, directly or indirectly, any supplier,
contractor, consultant or other representative of Employer or any of its
affiliates to terminate their or its relationship with Employer or any of its
affiliates. Employee further consents and agrees that for a period ending one
(1) year following the Separation Date, Employee shall not solicit, induce or
attempt to induce, directly or indirectly, any customer or client of Employer or
its affiliates to discontinue their business relationship with Employer or any
of its affiliates.
H. Covenant Not to Compete
Employee acknowledges that during the course of her employment in the business
of Employer prior to the Separation Date, Employee may have developed
relationships with certain competing organizations, as well as with contractors,
subcontractors or customers of the Employer and subsidiaries and affiliates, and
that the Employee had access during the course of Employee’s employment with
Employer to information about the business of Employer which is confidential
and/or constitutes trade secrets. Employee hereby covenants and agrees that for
a period ending one (1) year following the Separation Date, Employee shall not
engage directly or indirectly, either for Employee or another, or as an
employee, partner, consultant, affiliate or controlling stockholder of any
person or entity so engaged in providing of products, services or events similar
to those of Employer or any of its affiliates, nor compete or aid another to
compete in any way with Employer or with any parent, subsidiary or affiliate of
Employer which may be engaged in any such businesses similar to Employer.

 

Page 4



--------------------------------------------------------------------------------



 



Nothing contained herein shall prevent Employee from purchasing or owning any
stock listed on a stock exchange or traded in the over-the-counter market
provided such purchases shall not result in Employee owning in the aggregate,
directly or beneficially, 5% or more of the securities of any corporation
engaged in a business which is competitive to that of the Employer.
I. Injunctive Relief
Employee acknowledges that a breach of any of the provisions of Sections II. C-H
of this Agreement will irreparably and continually damage Employer, for which
money damages may not be adequate. Consequently, Employee agrees that in the
event Employee breaches or threatens to breach any of these covenants, Employer
shall be entitled to preliminary and permanent injunction in order to prevent
the continuation of such harm, and money damages insofar as they can be
determined. Nothing in this Agreement shall be construed to prohibit Employer
from pursuing any other remedy, the parties having agreed that all remedies are
cumulative.
J. Return of Equipment and Documents
Unless otherwise noted in this Agreement, Employee shall return all of
Employer’s property and information within Employee’s possession (“Property”).
Such property includes, but is not limited to, documents, correspondence, credit
cards, copy machines, facsimile machines, pagers, entry cards, keys, building
passes, computer software, manuals, journals, diaries, files, lists, codes, and
methodologies particular to Employer and any and all copies thereof. Moreover,
Employee is strictly prohibited from making copies, or directing copies to
Employee through e-mail or other transmission, of any of Employer’s property
covered by this paragraph. Further, Employee covenants and agrees not to, or
direct or solicit others to, destroy any Property.
K. Claims Involving Employer
Employee represents that Employee has not instituted, filed or caused others to
file or institute any charge, complaint or action against Company. Employee
covenants that, to the full extent permitted by law, Employee will not file or
institute any charge, complaint or action against Company with respect to any
matters arising before or on the date Employee signs this Agreement. Employee
will not recommend or suggest to any potential claimants or employees of
Employer or their attorneys or agents that they initiate claims or lawsuits
against the Company, nor will Employee voluntarily aid, assist, or cooperate
with any claimants or employees of Employer or their attorneys or agents in any
claims or lawsuits now pending or commenced in the future against the Company;
provided, however, that nothing in this paragraph will be construed to prevent
Employee from giving truthful testimony in response to direct questions asked
pursuant to a lawful subpoena during any future legal proceedings involving the
Company.
L. Attorney’s Fees
Each party shall pay its own attorney’s fees and costs to enforce any term and
provision of this Agreement in any action before any agency, tribunal, court or
forum whatsoever, in law or in equity.

 

Page 5



--------------------------------------------------------------------------------



 



M. Time to Consider Agreement

•  
Employee understands and acknowledges that Employee has forty-five (45) days
from the date Employee receives this Agreement to consider and sign it. Employee
understands and acknowledges that Employee may revoke this Agreement at any time
during the seven (7) day period immediately following the date Employee signs
the Agreement, and unless timely revoked, shall be deemed final and binding.
This Agreement shall not become enforceable by either party or effective until
the expiration of such seven (7) day revocation period. Employee agrees to
provide any such revocation in writing to Employer at the following address
postmarked on or before midnight on the seventh (7th) day following execution of
this Agreement: Scott E. Sayre, VP-General Counsel, 1850 N. Central Ave.,
Suite 800, Phoenix, AZ 85004-4545. The effective date of the Agreement is the
day after the revocation period expires (“Effective Date”).

•  
Employee understands that Employee will not receive the benefits and privileges
of this Agreement until the Effective Date. This Agreement will be deemed
withdrawn by Employer and null and void unless Employee signs the Agreement on
or before the expiration of the applicable consideration period, as described in
the prior paragraphs.

N. Invalidity and Partial Invalidity; Severability
If any term or provision of this Agreement shall be determined by a court of
competent jurisdiction to be against public policy, invalid or unenforceable,
the remainder of this Agreement or the application of such term or provision
other than those terms or provisions which are held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforced to the full extent permitted by law. If, moreover,
any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to time, duration, geographical scope,
activity or subject, it shall be construed, by limiting and reducing it, so as
to be enforceable to the extent compatible with the applicable law as it shall
then appear.
O. Full Compensation
Employee agrees that the payments made and other consideration provided by
Employer under this Agreement constitute full and sufficient compensation for
the covenants and agreements of Employee herein, and for the release of all of
Employee’s claims as set forth in the Agreement, including, but not limited to,
all claims for attorneys’ fees, costs, and disbursements, and all claims for any
type of legal or equitable relief.
P. No Admission of Wrongdoing
Employee understands and acknowledges that this Agreement does not constitute an
admission that Employer has violated any local ordinance, state or federal
statute, or principle of common law, or that Employer has engaged in any
improper or unlawful conduct or wrongdoing against Employee. Employee agrees
that Employee will not characterize this Agreement or the payment of any money
or other consideration in accord with this Agreement as an admission that
Employer has engaged in any wrongdoing.
Q. Breach of Agreement; Revocation of Severance Paid
Employee agrees that a breach or other violation by employee of any of the
provisions of this Agreement shall be sufficient grounds for Employer to
terminate this Agreement immediately, discontinue all payments due hereunder,
and demand and be entitled to repayment of all payments made hereunder.
R. Arbitration
Except to the extent that claims by Employer or Employee are for injunctive
relief, any dispute or difference of opinion between Employee and Employer
(including all employees, partners or contractors of Employer) involving the
formation of this Agreement, or the meaning, interpretation, or application of
any provision of this Agreement, or any other dispute between Employee and
Employer which relates to or arises out of the employment relationship between
the parties, shall be settled exclusively by binding arbitration before one
neutral arbitrator, and judgment on the award rendered by the arbitrator may be
entered and enforced in any court having jurisdiction thereof.

 

Page 6



--------------------------------------------------------------------------------



 



S. Governing Law
This Agreement will be construed in accordance with, and any dispute or
controversy arising from any breach or asserted breach of this Agreement will be
governed by, the laws of the State of Arizona, except as may otherwise be
interpreted, enforced and governed or preempted by Federal law.
T. Entire Agreement
This Agreement contains the entire agreement between the parties hereto, and
supersedes all prior agreements, written and verbal, except for Employee’s
Employee Patent and Trade Secret Agreement, use of Company-owned Computer
Systems, Always Honest Agreements, Management Incentive Plan Participation
Agreement, Performance Unit Plan, Restricted Stock and Performance Based
Restricted Stock Agreements(s), which will remain in full force and effect, it
being understood that this Agreement is in addition to and not in substitution
for the covenants and obligations contained in such Agreements, and that
language as it pertains to non-competition, will be applied consistently
throughout all prior agreements as described in Section II. H. of this
Agreement.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Page 7



--------------------------------------------------------------------------------



 



III. Attestation
PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF KNOWN
AND UNKNOWN CLAIMS.
EMPLOYEE HEREBY STATES THAT, BEING OF LAWFUL AGE AND LEGALLY COMPETENT TO
EXECUTE THIS AGREEMENT, EMPLOYEE HAS SIGNED THIS AGREEMENT AS A FREE AND
VOLUNTARY ACT AND BEFORE DOING SO EMPLOYEE HAS BECOME FULLY INFORMED OF ITS
CONTENT BY READING THE SAME OR HAVING IT READ TO EMPLOYEE SO THAT EMPLOYEE FULLY
UNDERSTANDS ITS CONTENT AND EFFECT. OTHER THAN AS STATED HEREIN, THE PARTIES
AGREE THAT NO PROMISE OR INDUCEMENT HAS BEEN OFFERED FOR THIS AGREEMENT AND THAT
THE PARTIES ARE LEGALLY COMPETENT TO EXECUTE THE SAME.
EMPLOYEE FURTHER STATES THAT EMPLOYEE HAS BEEN ADVISED TO CONSULT AN ATTORNEY,
THAT EMPLOYEE HAS BEEN GIVEN SUFFICIENT OPPORTUNITY TO REVIEW THIS DOCUMENT WITH
AN ATTORNEY BEFORE EXECUTING IT AND THAT EMPLOYEE HAS DONE SO OR HAS VOLUNTARILY
ELECTED NOT TO DO SO.

         
 
  EMPLOYEE    
 
       
 
  /s/ Suzanne Pearl   July 23, 2009
 
   
 
  Suzanne Pearl        Date

         
APPROVED BY VIAD CORP (EMPLOYER)
       
 
       
/s/ Scott E. Sayre
 
Scott E. Sayre
Vice President-General Counsel & Secretary
 


July 23, 2009
 
Date           

 

Page 8



--------------------------------------------------------------------------------



 



ELECTION TO EXECUTE EARLY
THE
SEPARATION AGREEMENT AND RELEASE
I, Suzanne Pearl, understand that I have forty-five (45) days to consider and
execute this Agreement. After careful consideration and/or the opportunity to
consult with a lawyer, at my choice, I have freely and voluntarily elected to
execute the Agreement before expiration of the forty-five (45) day period.

         
/s/ Suzanne Pearl
 
Suzanne Pearl
 

July 23, 2009
 
Date           

 

Page 9